Citation Nr: 1420170	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-05 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased compensable disability rating for residuals of fractured right ring and little fingers.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel




INTRODUCTION

The Veteran served in active duty in the Army from July 1971 to September 1974 and in the Navy from February 1975 to November 1991.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, after which the Veteran properly initiated an appeal by filing a timely notice of disagreement that same month.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2013).  The issue on appeal; however, was not included in the July 2004 statement of the case (SOC) issued by the RO.  Therefore, it was referred for appropriate development by the Board in its July 2006 decision.  The RO issued a subsequent November 2009 decision which continued the assigned noncompensable rating, after which the Veteran submitted a timely notice of disagreement, and after the issuance of a statement of the case (SOC), a timely VA Form 9 substantive appeal.  Thus, the Board finds the Veteran's appeal stems from the RO's July 2003 decision, rather than the later November 2009 decision.  

The Veteran's February 2011 substantive appeal also indicated his desire to withdraw his appeal regarding the issue of entitlement to an increased compensable disability rating for a left brachial scar, post lipoma excision.  This was reiterated in a January 2013 statement submitted by the Veteran's representative.  Accordingly, that issue is withdrawn and is no longer before the Board.  38 C.F.R. § 20.204 (2013).  

The Board has not only reviewed the Veteran's physical claims file but also any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  




FINDINGS OF FACT

1.  The Veteran's service-connected residuals of fractured right ring and little fingers have been manifested by pain, stiffness, soreness, and achiness.  

2.  The service-connected residuals of fractured right ring and little fingers have not manifested with favorable or unfavorable ankylosis.


CONCLUSION OF LAW

The criteria for an increased compensable rating for residuals of fractured right ring and little fingers have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5223 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  With respect to increased rating claims, VA must provide generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The required notice was provided by way of letters sent to the Veteran in October 2002 and September 2009.  The Board notes that the October 2002 notice letter did not contain information regarding disability evaluations or effective dates.  This notice was provided in the September 2009 notice, subsequent to the initial adjudication of the issue on appeal.  However, the issue was readjudicated, most recently with the issuance of a supplemental statement of the case (SSOC) in February 2013, thus curing any timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, and Social Security Administration (SSA) disability records, and associated such records with the claims file.  The Veteran was provided with a relevant VA examination in October 2009 and the examination report has been associated with the claims file.  The Board finds the VA examination to be adequate for the purpose of deciding the Veteran's claim.  The examiner reviewed the Veteran's medical history, obtained a history from the Veteran, conducted a physical examination of the Veteran, and provided a sufficiently detailed description of the Veteran's disability in order to address the applicable rating criteria.  

As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim; therefore, appellate review may proceed without prejudice to the Veteran.  

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  38 C.F.R. § 4.40 (2013).  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2013).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  This regulation applies to any service-connected joint disability, not just arthritis; therefore, when raised by the claimant or reasonably raised by the record, even outside the context of arthritis, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

While the Veteran's entire history is reviewed when assigning a disability rating, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the relevant temporal focus regarding the Veteran's claim is from July 2001 to the present.  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  Id.  In this case, the evidence of record does not establish any additional, distinct time period in which the issue on appeal resulted in symptoms that warrant a staged rating.  

The Veteran's residuals of fractured right ring and little fingers are rated as noncompensable under Diagnostic Code (DC) 5299-5223.  See 38 C.F.R. § 4.71a (2013).  The Board notes that the rating schedule cannot account for every disease; therefore, it is permissible to rate unlisted conditions by analogy.  See 38 C.F.R. § 4.20 (2013).  Such ratings are to be "built-up" by selecting the first two digits from that part of the schedule most closely identifying the part of the body involved, and the last two digits 99, indicating an unlisted condition.  38 C.F.R. § 4.27 (2013).  Further, hyphenated diagnostic codes may be used when a rating is determined on the basis of a residual condition.  Id.  Therefore, DC 5299-5223 indicates an unlisted musculoskeletal condition rated as favorable ankylosis of multiple digits.  38 C.F.R. § 4.71a, DC 5223.  

Limitation of motion of individual digits of the hand is evaluated under 38 C.F.R. § 4.71a , DCs 5228-5230.  As applicable to this case, the preamble to these diagnostic codes provides in particular that:

(1) For the index finger (digit II), zero degrees of flexion represents the finger fully extended, making a straight line with the rest of the hand. The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads. Only joints in these positions are considered to be in favorable position. For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion. 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand."

(2) When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level. 

(5) If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluation. Id.  

Under Diagnostic Code 5230 any limitation of the ring or little finger warrants a noncompensable evaluation.  Under Diagnostic Code 5227 unfavorable or favorable ankylosis of the ring and little finger warrants a noncompensable evaluation.  Under Diagnostic Code 5223 evaluates favorable ankylosis of two digits of one had.  Favorable ankylosis of the long and ring; long and little; or the ring and little fingers warrants a 10 percent evaluation for either the major or minor extremity.  Favorable ankylosis of the index and long; index and ring; or index and little fingers warrants a 20 percent evaluation for either the major or minor extremity.  Favorable ankylosis of the thumb and any finger warrants a 30 percent for the major extremity and a 20 percent for the minor extremity.  Under Diagnostic Code 5219, unfavorable ankylosis of the ring and little finger warrants a 20 percent evaluation.

Upon thorough review of the evidence of record, including VA treatment records and SSA disability records, the Board finds no documentation any complaints or treatment of the Veteran's claimed condition prior to the October 2009 VA examination.  As discussed below, the Veteran has reported that he did not seek any treatment for his right hand since his discharge from active service.  

The Veteran was afforded a VA examination in October 2009.  The Veteran reported that he injured his dominant right hand during active service.  Specifically, he reported involvement in two different altercations of self-defense that resulted in separate fractures to his right ring and little fingers.  He stated that at the time of discharge in November 1991, he experienced some pain in his right hand.  The Veteran denied any subsequent injuries or problems with his right hand, but endorsed continuing pain, with intermittent stiffness, soreness, and achiness.  Admittedly, he did not seek any treatment for his right hand since leaving the military.  He denied any symptoms of dislocation, subluxation, catching, locking, or giving way and also denied any past history of arthritis, gout, or rheumatoid arthritis.  

Physical examination revealed good range of motion in that the Veteran could touch the tip of his right thumb to all four fingers of the right hand, and could touch the pad of his right thumb to the sides of all four fingers.  He could touch all four fingertips to the palmar crease, and there was no malalignment of the fingertips with the hand fully extended or flexed into the palm.  Grip strength, measured using a Jamar 3 dynamometer, was firm at 100 pounds of pressure for both the right and left hands.  Sensation was intact on all digits of the right hand, with no skin defects and good capillary refill.  There were no visible deformities or functional limitations of the right hand.  The Veteran did not exhibit abnormal pain behaviors or verbalizations during examination.  

The examiner's noted impression was a history of right ring and small finger metacarpal fractures, healed without significant functional limitation.  He further noted that there was no significant limitation on the Veteran's usual occupation caused by residuals of his service-connected fractures on his right hand.  

The Veteran has complained of pain in his right ring and little fingers since service discharge, as well as intermittent stiffness, soreness, and achiness.  The Veteran is competent to report his symptoms of pain, stiffness, soreness, and achiness in his right hand because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Further, the Board finds reason to doubt the Veteran's credibility in this regard.  

After reviewing the evidence, the Board finds that the Veteran's right hand disability is not shown to be the functional equivalent of the limitation of motion contemplated by the compensable rating under DC 5223.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.7. Throughout the period of appeal, the Veteran does not demonstrate ankylosis.  In fact the Veteran retains good range of motion of the right ring and little fingers and was able to touch the tip of the right thumb to all four fingers, touch the pad of the thumb to the sides of all four fingers and touch all four fingertips to the palmar crease.  38 C.F.R. § 4.71a, Evaluation of ankylosis or limitation of motion of single or multiple digits of the hand, Note 3 (iv)(defining favorable ankylosis as ankylosis of the metacarpophalangeal or proximal interphalangeal joint and a gap of two inches or less between the fingertips and the proximal transverse crease of the palm with the fingers flexed to the extent possible).  

The Board has also considered whether there is any additional functional loss not contemplated in the current rating. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In this regard, the Board notes that during the October 2009 VA examination, the Veteran reported pain, stiffness soreness and achiness.  Also of note are the Veteran's competent and credible testimony with regard to pain.  As such the Board very carefully considered the provisions painful motion under 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1 (2011). However, although 38 C.F.R. § 4.59 notes it is the intent to recognize actually painful, unstable, or malaligned joints as entitled to at least the minimum compensable rating, the Court further explained that "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011). In this case, the October 2009 VA examination noted the Veteran could perform ranges of motion without exhibiting abnormal pain behaviors or verbalizations.  The examiner further noted there was no functional limitation of the right hand.  The Veteran is certainly competent to describe his observations and the Board finds his statements are credible.  In this case, however, the Board finds the objective medical findings by skilled professionals are more persuasive which, as discussed above do not support a higher or a separate rating. 

Additionally, the Board notes that assigning an increased 10 percent rating based purely on subjective complaints of pain under Burton in this case would have absurd results.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (noting that assignment of highest rating for pain without other objective findings would lead to potentially "absurd results").  Specifically, with regard to the ring and little fingers, a 0 percent rating would be the highest scheduler rating under Diagnostic Code 5230 if there is any limitation of motion.  Furthermore, the Board notes that a 10 percent rating would be the same rating provided if the Veteran had favorable ankylosis of the both fingers or even had either his little finger or ring finger amputated without metacarpal resection at the proximal interphalangeal joint or proximal thereto.  See e.g. 38 C.F.R. § 4.71a, Diagnostic Codes 5155, 5156, and 5223.  To assign such a rating when the Veteran retains significant motion of both the ring and little fingers and had no objective findings indicative of the subjective pain manifesting in any form of functional loss would be illogical.  The Court has recognized the affirmative duty to avoid a literal interpretation of regulatory language that would produce "an illogical and absurd result."  Zang v. Brown, 8 Vet. App. 246, 252-53 (1995).  Although there is reported pain on movement, the Board finds that such symptomatology is appropriately considered within the noncompensable evaluation. 

The Board has considered the application of other diagnostic codes, but none others are applicable in this instance. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Thus, as the evidence of record did not reveal functional impairment sufficient to meet the next higher rating criteria for a compensable evaluation, the preponderance of the evidence is against assignment of a higher rating for the right ring and little finger disability. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of Compensation for consideration of an extraschedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.  

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's right hand disability as the functional impairments he describes (pain, stiffness, soreness, and achiness) are contemplated in the rating criteria, with the application of DeLuca and 38 C.F.R. § 4.59.  The Board notes that the October 2009 examination was obtained due to the Veteran specifically seeking individual unemployability benefits due to his service-connected residuals of fractured fingers on his right hand as well as a scar on his left arm; however, during the examination, the Veteran reported that he was employed as a custodian until 2002 and that he receives SSA disability due to his psychiatric and back conditions, and the examiner subsequently found no significant limitation on the Veteran's usual occupation caused by residuals of his service-connected fractures on his right hand.  He has not submitted any evidence of frequent hospitalization for his right hand or marked interference with employment solely due the service-connected right hand disability.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  

Finally, the Board finds that the evidence of record contains no indication that the Veteran was rendered unemployable during the period on appeal solely by his service-connected residuals of fractures of the right ring and little fingers.  As stated above, the October 2009 examiner found no significant limitation on the Veteran's usual occupation due to residuals of his service-connected fractures of his right hand.  Thus, the Board finds no implied claim of total disability based upon individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An increased compensable evaluation for residuals of fractured right ring and little fingers is denied.  


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


